Exhibit 10.1

NONSTATUTORY STOCK OPTION AGREEMENT

(2012 Version)

This NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”), dated as of
            , 2012 (the “Effective Date”), is made by and between DJO Global,
Inc. a Delaware corporation (the “Company”), and              (the “Optionee”).

WHEREAS, the Company desires to grant the Optionee a nonqualified stock option
in recognition of the Optionee’s service to the Company and to further align the
Optionee’s interests with those of the Company’s stockholders.

NOW THEREFORE, the parties to this Agreement, hereby agree as follows:

1. Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2007
Incentive Stock Plan (the “Plan”). As used in this Agreement:

(a) “Board” means the Board of Directors of the Company.

(b) “Blackstone” means each of Blackstone Capital Partners V L.P. a Cayman
Islands limited partnership, Blackstone Family Investment Partnership V L.P., a
Cayman Islands limited partnership, Blackstone Family Investment Partnership V-A
L.P., a Cayman Islands limited partnership, Blackstone Participation Partnership
V L.P., a Cayman Islands limited partnership and each of their respective
Affiliates.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Company” has the meaning specified in the introductory paragraph of this
Agreement or its successors; provided, that to the extent that any class of
equity securities of a member of the Company’s controlled group becomes publicly
traded on an established securities market, the term “Company” shall be deemed
to refer to such publicly traded entity.

(e) “Compensation Committee” means the Compensation Committee of the Board.

(f) “Credit Agreement” means that certain Credit Agreement dated November 20,
2007, by and between DJO Finance LLC (f/k/a ReAble Therapeutics Finance LLC),
DJO Holdings LLC (f/k/a ReAble Therapeutics Holdings LLC), Credit Suisse and
certain other lenders, as amended and restated by that certain Amendment and
Restatement Agreement dated March 20, 2012, or any successor or replacement
agreement.

(g) “Disability” shall mean the Optionee is disabled as determined under
Section 409A(a)(2)(C) of the Code.

(h) “EBITDA” shall mean, for any applicable period, “Consolidated EBITDA” as
defined in the Credit Agreement for such period, excluding forward cost savings
as determined by the Board.

(i) “Fair Market Value” has the meaning specified in the Plan, except as
expressly set forth herein.



--------------------------------------------------------------------------------

(j) “Good Reason” shall mean a material reduction in the Optionee’s compensation
below the amount of compensation in effect on the date of this Agreement which
is not cured within thirty (30) days following the Company’s or its
subsidiary’s, as applicable, receipt of written notice from such Optionee
describing the event constituting Good Reason.

(k) “MOIC” shall mean the multiple of Blackstone’s aggregate invested equity
capital in the Company since its initial investment in the Company through the
date of determination as determined by the Board based on an analysis provided
by the Company’s management. It being understood that the invested capital on
the date hereof equals $792 million.

(l) “Option” has the meaning specified in Section 2 of this Agreement.

(m) “Option Price” has the meaning specified in Section 2 of this Agreement.

(n) “Option Shares” has the meaning specified in Section 2 of this Agreement.

(o) “Stockholders Agreement” shall mean that certain stockholders agreement
applicable to the Optionee, as amended from time to time.

(p) “Termination for Cause” shall mean the termination by the Company of
Optionee’s employment with the Company as a result of (i) the Optionee’s willful
and continued failure to substantially perform Optionee’s duties (other than any
such failure resulting from the Optionee’s Disability or any such failure
subsequent to the Optionee being delivered notice of the Company’s intent to
terminate the Optionee’s employment without Cause), (ii) conviction of, or a
plea of nolo contendere to, (A) a felony (other than traffic-related) under the
laws of the United States or any state thereof or any similar criminal act in a
jurisdiction outside the United States or (B) a crime involving moral turpitude
that could be injurious to the Company or its reputation, (iii) the Optionee’s
willful malfeasance or willful misconduct which is materially and demonstrably
injurious to the Company, or (iv) any act of fraud by the Optionee in the
performance of the Optionee’s duties.

2. Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company has
granted to Optionee an option (the “Option”) to purchase [            ] shares
of the Company’s common stock (the “Option Shares”) at a price (the “Option
Price”) of $[            ] per share, which is the Fair Market Value per share
on the Effective Date. The Option may be exercised from time to time in
accordance with the terms of this Agreement.

3. Term of Option. The term of the Option shall commence on the Effective Date
and, unless earlier terminated in accordance with Section 7 hereof, shall expire
ten (10) years from the Effective Date.

4. Right to Exercise.

(a) Unless terminated as hereinafter provided, the Option shall vest and become
exercisable in four annual installments, each covering 25% of the Option Shares,
following the end of the 2012 fiscal year and each of the three succeeding
fiscal years if the audited consolidated financial results for the Company for
such fiscal year demonstrate that the EBITDA for such year equaled or exceeded
the annual EBITDA amount set forth in the Company’s budget for such year as
approved by the Board. For each such fiscal year, the annual EBITDA set forth in
the budget shall be subject to adjustment during such fiscal year to reflect
acquisitions or dispositions of businesses if the Board in its discretion deems
such adjustment necessary.

 

- 2 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) Option Shares that do not vest and become
exercisable in any of the four fiscal years described in the preceding paragraph
because the actual EBITDA in such year did not equal or exceed the EBITDA in the
budget for such year shall nevertheless become exercisable and vest following
the last such fiscal year if (x) the aggregate actual EBITDA achieved during
such four fiscal years equals or exceeds the aggregate EBITDA in the budgets for
such four fiscal years, and (y) the actual EBITDA achieved in the fourth such
fiscal year equals or exceeds the EBITDA in the budget for such year; and
(ii) in the event that, during the four fiscal years described in the preceding
paragraph, Blackstone sells all or a portion of its interest in the Company and
realizes a MOIC of 2.25x or greater, all Option Shares not already vested and
exercisable hereunder shall thereupon become vested and exercisable.

(b) The Optionee shall be entitled to the privileges of ownership with respect
to Option shares purchased and delivered to Optionee upon the exercise of all or
part of this Option, subject to Section 8 hereof.

(c) For each of the fiscal years described in paragraph (a) above, vesting of
the applicable installment of Option Shares shall be deemed to occur, if the
financial condition described in paragraph (a) is met, on the day on which the
Company publicly releases the audited financial results for such fiscal year or,
if no such public release is made, on the day on which the Company receives the
opinion of its auditors on the financial statements for such fiscal year. The
actual EBITDA referred to above achieved in any fiscal year shall be determined
from the audited financial statements of the Company by the Chief Financial
Officer of the Company, and any such determination that is reviewed and approved
by the Board shall be final and binding on Optionee for all purposes under this
Agreement.

5. Option Nontransferable. The Optionee may not transfer or assign all or any
part of the Option other than by will or by the laws of descent and
distribution. This Option may be exercised, during the lifetime of the Optionee,
only by the Optionee, or in the event of the Optionee’s legal incapacity, by the
Optionee’s guardian or legal representative acting on behalf of the Optionee in
a fiduciary capacity under state law and court supervision. Notwithstanding
anything herein to the contrary, the Optionee may transfer or assign all or any
part of the Option to “family members” (as defined in the General Instructions
to Form S-8 of the Securities Act of 1933) or trusts, partnerships or similar
entities for the benefit of such family members, for estate planning purposes or
in connection with the disposition of Optionee’s estate.

6. Notice of Exercise; Payment.

(a) To the extent then exercisable, the Option may be exercised in whole or in
part by written notice to the Company stating the number of Option Shares for
which the Option is being exercised and the intended manner of payment. The date
of such notice shall be the exercise date. Payment equal to the aggregate Option
Price of the Option Shares being purchased pursuant to an exercise of the Option
must be tendered in full with the notice of exercise to the Company in one or a
combination of the following methods as specified by the Optionee in the notice
of exercise: (i) cash in the form of currency or check or by wire transfer as
directed by the Company, (ii) provided that the shares of the Company’s common
stock (“Shares”) are traded on an established securities market, through the
surrender to the Company of Shares owned by the Optionee for at least six months
as valued at their Fair Market Value on the date of exercise, (iii) through net
exercise, using Shares to be acquired upon exercise of the Option, such Shares
being valued at their Fair Market Value (which for such purpose shall have the
meaning set forth in the Stockholders Agreement) on the date of exercise, or
(iv) through such other form of consideration as is deemed acceptable by the
Board.

 

- 3 -



--------------------------------------------------------------------------------

(b) As soon as practicable upon the Company’s receipt of the Optionee’s notice
of exercise and payment, the Company shall direct the due issuance of the Option
Shares so purchased.

(c) As a further condition precedent to the exercise of this Option in whole or
in part, the Optionee shall comply with all regulations and the requirements of
any regulatory authority having control of, or supervision over, the issuance of
the shares of common stock and in connection therewith shall execute any
documents which the Board shall in its sole discretion deem necessary or
advisable.

7. Termination of Agreement. The Agreement and the Option granted hereby shall
terminate automatically and without further notice on the earliest of the
following dates:

(a) After the Optionee’s termination due to the Optionee’s death or Disability,
all vested Option Shares shall remain exercisable until the lesser of (i) one
(1) year following the Optionee’s date of termination or (ii) the remaining term
of the Option; provided, however, that it shall be a condition to the exercise
of the Option in the event of the Optionee’s death that the Person exercising
the Option shall (i) have agreed in a form satisfactory to the Company to be
bound by the provisions of this Agreement and the Stockholders Agreement and
(ii) comply with all regulations and the requirements of any regulatory
authority having control of, or supervision over, the issuance of the shares of
common stock and in connection therewith shall execute any documents which the
Board shall in its sole discretion deem necessary or advisable. All unvested
Option Shares shall remain outstanding for the twelve (12) month period
following the date of such termination by reason of death or Disability. To the
extent an event or financial result described in Section 4(a) occurs during such
twelve (12) month period that would cause some or all of such unvested Option
Shares to become vested (a “Post-Termination Vesting Event”), the appropriate
number of Option Shares will vest as of such Post-Termination Vesting Event, and
remain exercisable for twelve (12) months following such Post-Termination
Vesting Event (but not beyond the remaining term of the Option); provided that
the occurrence of a Post-Termination Vesting Event as described in the first
paragraph of Section 4(a) during such twelve month period shall result in the
vesting only of the installment of Option Shares subject to vesting in the
calendar year during which (or after which but before the vesting date for such
year) the Optionee’s death or Disability occurred. On the twelve (12) month
anniversary of the date of termination of employment by reason of death or
Disability, all remaining unvested Option Shares will be forfeited;

(b) After the Optionee’s termination by the Company without Cause or by the
Optionee for Good Reason, all vested Option Shares shall remain exercisable
until the lesser of (i) ninety (90) calendar days following the Optionee’s date
of termination or (ii) the remaining term of the Option. All unvested Option
Shares shall remain outstanding for the twelve (12) month period following the
date of such termination by the Company without Cause or by the Optionee for
Good Reason. To the extent a Post-Termination Vesting Event occurs within such
twelve (12) month period, the appropriate number of Option Shares will vest as
of such Post-Termination Vesting Event, and remain exercisable for ninety
(90) calendar days following such Post-Termination Vesting Event (but not beyond
the remaining term of the Option); provided that the occurrence of a
Post-Termination Vesting Event as described in the first paragraph of
Section 4(a) during such twelve month period shall result in the vesting only of
the installment of Option Shares subject to vesting in the calendar year during
which (or after which but before the vesting date for such year) the Optionee’s
termination by the Company without Cause or by the Optionee for Good Reason
occurred. On the twelve (12) month anniversary of the date of termination of
employment by reason of termination by the Company without Cause or by the
Optionee with Good Reason, all remaining unvested Option Shares will be
forfeited;

 

- 4 -



--------------------------------------------------------------------------------

(c) The date of the Optionee’s Termination for Cause, upon which all vested and
unvested Option Shares will be forfeited immediately and terminate;

(d) After the Optionee’s termination without Good Reason, all unvested Option
Shares will be forfeited immediately and terminate and all vested Option Shares
shall remain exercisable until the lesser of (i) ninety (90) calendar days
following the Optionee’s date of termination or (ii) the remaining term of the
Option; or

(e) Ten (10) years from the Effective Date.

Notwithstanding the foregoing, in all termination events other than a
termination of the Optionee’s employment for Cause, if the last day to exercise
vested Option Shares occurs after the date on which the Company’s common stock
is publicly traded on a national stock exchange and during a lock-up period or
securities law blackout period, the otherwise applicable post-termination Option
exercise period shall continue, but not beyond the remaining term of the Option,
until thirty (30) calendar days after the first day when the terminating
Optionee is no longer precluded from selling stock acquired upon exercise of
Options for either of such reasons. Notwithstanding anything to the contrary
herein, nothing herein shall prohibit the Optionee from exercising his or her
vested Options through net exercise, using Shares to be acquired upon exercise
of the Option, during any lock-up or securities law blackout period to the
extent not prohibited by law.

In the event that the Optionee’s employment is terminated in the circumstances
described in Section 7(c) hereof, this Agreement shall terminate at the time of
such termination notwithstanding any other provision of this Agreement and the
Optionee’s Option will cease to be exercisable to the extent exercisable as of
such termination and will not be or become exercisable after such termination.
The Optionee shall be deemed to be an employee of the Company or any Subsidiary
if on a leave of absence approved in writing by the Board or the Chief Executive
Officer of the Company to the extent consistent with Section 409A of the Code.

8. Stockholders Agreement. The Optionee agrees that any Option Shares that the
Optionee receives pursuant to this Agreement or under the Plan are subject to
the terms and conditions set forth in the Stockholders Agreement.

9. No Employment Contract. Nothing contained in this Agreement shall (a) confer
upon the Optionee any right to be employed by or remain employed by the Company
or any Subsidiary, or (b) limit or affect in any manner the right of the Company
or any Subsidiary to terminate the employment or adjust the compensation of the
Optionee.

 

- 5 -



--------------------------------------------------------------------------------

10. Dividend Equivalents. Upon the payment of any ordinary or extraordinary cash
dividend (or similar distributions) to holders of Company common stock, the
Optionee will be credited with dividend equivalent rights with respect to the
Options as follows. Dividend equivalents relating to vested Option Shares shall
be paid to the Optionee in cash at the same time dividends are paid to holders
of Company common stock. Dividend equivalents relating to unvested Option Shares
will be credited to a notional account maintained on the books of the Company
for the benefit of the Optionee, which account shall not accrue interest. The
Optionee will become vested in such account at the same time as the Options to
which the dividend equivalents relate vest and become exercisable, and such
vested amounts shall be payable in cash upon the applicable vesting date, and in
no event later than 2 1/2 months following the end of the calendar year in which
the applicable vesting date occurs. Unvested amounts held in such account shall
be forfeited by the Optionee upon the date of any termination of employment;
provided, however, that if such termination results in the continuation of
unvested Option Shares, as provided in Sections 7(a) and 7(b), above, forfeiture
of dividend equivalents shall be delayed until the twelve (12) month anniversary
of such termination, and to the extent that any Option Shares vest during such
twelve (12) month period, such related dividend equivalents shall also vest and
be paid to the Optionee in cash on the twelve (12) month anniversary of such
termination or, if the Options are forfeited, such related dividend equivalents
shall also be forfeited.

11. Taxes and Withholding. The Company or any Subsidiary may withhold, or
require the Optionee to remit to the Company or any Subsidiary, an amount
sufficient to satisfy federal, state, local or foreign taxes (including the
Optionee’s FICA obligation) in connection with any payment made or benefit
realized by the Optionee or other person under this Agreement or otherwise, and
if the amounts available to the Company or any Subsidiary for such withholding
are insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that Optionee or such other person make arrangements
satisfactory to the Company or any Subsidiary for payment of the balance of such
taxes required to be withheld. The Optionee may elect to have such withholding
obligation satisfied by surrendering to the Company or any Subsidiary a portion
of the Option Shares that are issued or transferred to the Optionee upon the
exercise of an Option (but only to the extent of the minimum withholding
required by law), and the Option Shares so surrendered by Optionee shall be
credited against any such withholding obligation at the Fair Market Value (which
for such purpose shall have the meaning set forth in the Stockholders Agreement)
of such Shares on the date of such surrender.

12. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.

13. Adjustments.

(a) The Board shall make or provide for such substitution or adjustments in the
number of Option Shares covered by this Option, in the Option Price applicable
to such Option, and in the kind of shares covered thereby and/or such other
equitable substitution or adjustments as the Board may determine to prevent
dilution or enlargement of the Optionee’s rights that otherwise would result
from (i) any stock dividend, extraordinary cash-dividend, stock split,
combination of shares, recapitalization, or other change in the capital
structure of the Company, (ii) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reclassification, reorganization, partial or complete
liquidation, or other distribution of assets or issuance of rights or warrants
to purchase securities, or (iii) any other corporate transaction or event having
an effect similar to any of the foregoing

 

- 6 -



--------------------------------------------------------------------------------

(b) To the extent that any equity securities of any member of the Company’s
controlled group become publicly traded, at such time all Options shall be
exchanged, in a manner consistent with Sections 409A and 424 of the Code, for
options with the same intrinsic value in the publicly-traded entity, and all
Shares shall be exchanged for shares of common stock with the same aggregate
value of the publicly-traded entity.

14. Relation to Other Benefits. Any economic or other benefit to Optionee under
this Agreement shall not be taken into account in determining any benefits to
which Optionee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or any Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary.

15. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.

16. Severability. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

17. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistent provisions between this Agreement and
the Plan, the Plan shall govern. The Board acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the Option or its exercise.

18. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Optionee, and the successors and assigns of the
Company.

19. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of New York, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of New York.

20. Prior Agreement. As of the Effective Date, this Agreement supersedes any and
all prior and/or contemporaneous agreements, either oral or in writing, between
the parties hereto, or between either or both of the parties hereto and the
Company, with respect to the subject matter hereof. Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.

21. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to Optionee at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

 

- 7 -



--------------------------------------------------------------------------------

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Agreement, as of the day and year first above written.

 

DJO GLOBAL, INC.:

 

DONALD ROBERTS Executive Vice President, General Counsel and Secretary

I hereby agree to be bound by the terms of the Plan, this Agreement and the
Stockholder’s Agreement. I hereby further agree that all the decisions and
determinations of the Board shall be final and binding.

 

OPTIONEE:

 